Case 14-06122        Doc 89     Filed 05/07/19     Entered 05/07/19 13:29:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06122
         Ryan B Kukuruzovic

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/25/2014.

         2) The plan was confirmed on 08/01/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/29/2014, 07/29/2015, 10/22/2015, 10/10/2016, 06/12/2017.

         5) The case was completed on 02/08/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,457.00.

         10) Amount of unsecured claims discharged without payment: $8,063.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-06122        Doc 89      Filed 05/07/19    Entered 05/07/19 13:29:14                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $10,208.00
         Less amount refunded to debtor                           $54.00

 NET RECEIPTS:                                                                                   $10,154.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $486.46
     Other                                                                  $311.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,797.46

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE        Unsecured      5,958.48       5,958.48         5,958.48        598.15        0.00
 CAPITAL ONE AUTO FINANCE        Secured             0.00          0.00             0.00           0.00       0.00
 ECMC                            Unsecured           0.00      3,802.89         3,802.89        381.76        0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority            0.00        632.92           632.92        632.92        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         321.00           321.00        321.00        0.00
 INTERNAL REVENUE SERVICE        Priority       1,000.00           0.00             0.00           0.00       0.00
 LVNV FUNDING                    Unsecured         728.00        631.11           631.11          63.35       0.00
 NAVIENT SOLUTIONS INC           Unsecured            NA     20,067.72        20,067.72            0.00       0.00
 NAVIENT SOLUTIONS INC           Unsecured            NA           0.00             0.00           0.00       0.00
 NOEL MITCHELL                   Priority            0.00           NA               NA            0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         430.00        430.16           430.16          43.18       0.00
 MILLENIUM CREDIT CON/TCF NATIO Unsecured          269.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured          195.00           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured     17,046.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      5,695.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      5,695.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      3,624.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      3,542.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      6,597.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      4,389.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      8,779.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      4,389.88            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      3,367.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured     19,515.32            NA               NA            0.00       0.00
 EDUCATION US DEPT OF EDUCATION Unsecured            0.00           NA               NA            0.00       0.00
 EDUCATION WELLS FARGO EDUCAT Unsecured              0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-06122       Doc 89        Filed 05/07/19    Entered 05/07/19 13:29:14               Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed         Paid          Paid
 EDUCATION AES/NCT                Unsecured     39,385.00            NA          NA             0.00        0.00
 EDUCATION AES/CHASE BANK         Unsecured     44,121.00            NA          NA             0.00        0.00
 EDUCATION CHASE                  Unsecured           0.00           NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured     14,272.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      8,796.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      7,648.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      7,505.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      7,342.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      6,893.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      6,793.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      6,612.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,398.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,398.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,398.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,398.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,398.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      3,375.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      4,628.00            NA          NA             0.00        0.00
 VERIZON WIRELESS/GREAT           Unsecured         117.00           NA          NA             0.00        0.00
 EDUCATION EDFL SVCS/IDAPP        Unsecured           0.00           NA          NA             0.00        0.00
 ELMHURST EMERGENCY MED SEVC      Unsecured         447.00           NA          NA             0.00        0.00
 ELMHURST MEMORIAL HEALTHCAR      Unsecured         720.12           NA          NA             0.00        0.00
 EDUCATION FED LOAN SERV          Unsecured      1,815.00            NA          NA             0.00        0.00
 EDUCATION FED LOAN SERV          Unsecured      1,006.00            NA          NA             0.00        0.00
 UNITED STUDENT AID FUNDS         Unsecured           0.00    33,034.37    33,034.37       3,316.18         0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00               $0.00
       Mortgage Arrearage                                      $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                $0.00               $0.00
       All Other Secured                                       $0.00                $0.00               $0.00
 TOTAL SECURED:                                                $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $632.92           $632.92                  $0.00
        Domestic Support Ongoing                               $0.00             $0.00                  $0.00
        All Other Priority                                   $321.00           $321.00                  $0.00
 TOTAL PRIORITY:                                             $953.92           $953.92                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,924.73          $4,402.62                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-06122        Doc 89      Filed 05/07/19     Entered 05/07/19 13:29:14            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,797.46
         Disbursements to Creditors                             $5,356.54

 TOTAL DISBURSEMENTS :                                                                     $10,154.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
